Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 26, 2019

                                       No. 04-18-00415-CR

                                      Gilberto CARREON,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR3963
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                         ORDER
        This court previously granted appellant five extensions of time to file the appellate brief,
denied two additional requests to extend that deadline, and ordered the appeal abated and the
matter remanded to the trial court for an abandonment hearing pursuant to Rule 38.8(b)(2) of the
Texas Rules of Appellate Procedure.

         The trial court held that hearing on March 21, 2019 and made written findings and
conclusions, which were filed in this court on March 22, 2019. The trial court found appellant
still desires to prosecute this appeal with his appointed counsel and neither appellant nor counsel
has abandoned the appeal. The trial court also found appellant’s counsel can complete the brief
and file it in this court within two weeks. We adopt the findings and conclusions of the trial
court.

       We ORDER the abatement lifted and further ORDER appellant’s counsel, Mr. Karl
Anthony Basile, to file appellant’s brief in this court on or before April 9, 2019. If Mr. Karl
Anthony Basile fails to file appellant’s brief by the date ordered, we may order him to
appear and show cause why he should not be held in civil or criminal contempt of this
court or otherwise sanctioned.

       We order the clerk of this court to serve this order on counsel by first class United States
mail and by certified mail, return receipt requested, with delivery restricted to addressee only, or
give other personal notice of this order with proof of delivery. The clerk should also send the
order to counsel pursuant to usual methods of service. We further order the clerk of this court to
serve this order on the trial court and counsel for the State.



                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of March, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court